Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 7-10, 22, 26 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims continue to have a recitation of “with a full width at half maximum in absorbance of less than 60nm” (see claims 7, 25 and 26, lines 5-6) and this is not supported by the specification as originally filed.  Applicant does have support for (apparently) the dye to have a “full width half max value of less than 80-10 nm, high optical density filtering characteristics across a narrowly selected infra-red wavelength range of between about 750nm-1400 nm” at paragraph 0139 of the corresponding PGPublication 2021/0080753.  It would appear that the filtering characteristics at the IR wavelength of 750-1400 nm have nothing to do with the full width half maximum value and that the numerical value for the full width half maximum value is 80-10 nm, not 60 nm.  Hence, the language “less than 60nm” is new matter that needs to be deleted from the claims or explained as to why such is not new matter.  Claims 7, 26 and 27, lines 4 and 9, each contain a recitation to a dye “adapted for outdoor usage” and a dye “adapted for indoor usage” and the instant specification does not appear to support this.  Applicant is requested to show exactly where in the specification the selection of dyes is based on 
2. Claims 1, 3, 4, 7-10, 21, 22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 31 and 46, “the first film” lacks antecedent basis since such is now called “the IR film layer” at line 22 of claim 1.  Also, for the occurrence at line 46, the direct casting onto the first film would not form a three-layer film.  Instead, it would have to be directly cast on the two-layer film.  Claim 1, the recitation at the penultimate line of “the at least film” is indefinite in that it is unclear what “the at least” is referring to.  Also, it is unclear what film is being referred to in this recitation and the subsequent “applying the film” in the last two lines of the claim.  The same for claim 21, line 2.  Claim 7 is indefinite in calling for the casting of a first dyed solution to form a film at line 19 wherein the film is apparently not further used to form the lens.  Clarification is required as to what significance the casting of the first dyed solution has in claim 7.  The meaning of creating a three layer film to laminate to the lens “through two iterations” is indefinite as it is unclear what these “iterations” are.
3.Applicant's arguments filed March 1, 2022 have been fully considered but while  they are persuasive with respect to the art rejection, there still exists 112 first and 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.      
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742